Citation Nr: 1740383	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-30 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for glaucoma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hyperthyroidism.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an enlarged prostate.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2008 decisions by the New York, New York, Regional Office RO of the Department of Veterans Affairs (VA).  In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

At the April 2017 Board hearing, the Veteran expressed concern that VA had not compensated him for lost wages and benefits for not rehabilitating him in a timely manner.  The Veteran had a Board hearing before a different Veterans Law Judge concerning that issue in December 2008.  That issue was denied in an October 2009 Board decision.  If the Veteran wants to reopen the previously denied claim for lost wages and benefits for VA not rehabilitating him in a timely manner, he is instructed to contact the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for GERD is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for asthma was denied in an August 1969 rating decision.  The denial of service connection for asthma was confirmed and continued in a June 1994 RO decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the June 1994 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.

3.  Service connection for vision problems was denied in a May 1984 rating decision.  The denial of service connection for glaucoma was confirmed and continued in a June 1999 RO decision.  The Veteran did not perfect an appeal.

4.  The evidence received since the June 1999 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for glaucoma.

5.  Service connection for hyperthyroidism was denied in a July 1979 Board decision.  The denial of service connection for glaucoma was confirmed and continued in a June 1994 RO decision.  The Veteran did not perfect an appeal.

6.  The evidence received since the June 1994 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hyperthyroidism.

7.  Service connection for an enlarged prostate was denied in a June 1994 rating decision.  The Veteran did not perfect an appeal.

8.  The evidence received since the June 1994 rating decision is either cumulative or redundant, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an enlarged prostate.

9.  Service connection for stomach problems was denied in a May 1984 rating decision.  The Veteran did not perfect an appeal.

10.  The evidence received since the May 1984 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection GERD.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service connection for asthma is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

2.  As new and material evidence has not been received, the claim for service connection for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The June 1999 rating decision that denied service connection for glaucoma is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

4.  As new and material evidence has not been received, the claim for service connection for glaucoma is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The June 1994 rating decision that denied service connection for hyperthyroidism is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

6.  As new and material evidence has not been received, the claim for service connection for hyperthyroidism is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The June 1994 rating decision that denied service connection for an enlarged prostate is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

8.  As new and material evidence has not been received, the claim for service connection for an enlarged prostate is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The May 1984 rating decision that denied service connection for stomach problems is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

10.  New and material evidence has been received to reopen a claim of entitlement to service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February 2007, May 2007, and December 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

Concerning the new and material evidence claims, the duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Asthma

The service medical records show that the Veteran indicated on a statement of personal history at the time of his enlistment that he had asthma.  The service entry physical examination report also noted that the Veteran had asthma.

In May 1967, the Veteran was treated for wheezing.  The treatment provider gave an impression of asthmatic bronchitis versus bronchial asthma.  A June 1967 service medical record contains the Veteran's history of asthma attacks since the age of four.  It was noted that during high school he experienced about one asthma attack per week.  The treatment provider gave an impression of asthmatic bronchitis versus allergic asthma by history.

The July 1968 service separation examination report shows that the Veteran had normal lungs.  The Veteran indicated on a July 1968 Report of Medical History that he had a history of asthma and shortness of breath.

In a February 1969 statement, the Veteran stated that he had asthma before he entered active service.  He said that it had subsided until after he had been in service about nine months.  

At a May 1969 VA examination, the Veteran stated that he experienced shortness of breath and wheezing a few times a week.  A chest X-ray revealed no significant pulmonary or pleural pathology.  The examiner indicated that the Veteran had bronchial asthma.

Service connection for asthma was denied in an August 1969 RO decision.  The RO noted that asthma was shown on the Veteran's induction examination.  The May 1967 and June 1967 service medical records which showed that the Veteran was treated for wheezing and difficulty breathing were noted.  The May 1967 VA examination was reviewed.  The RO denied service connection for bronchial asthma as the disability pre-existed service and was not aggravated during service.  The acute in-service exacerbation was noted.

A December 1973 VA treatment record shows that the Veteran was treated for asthma which the Veteran stated was not service-connected.

On VA examination in January 1973, the Veteran reported that he had a history of asthma in childhood and while he was in the service.  He stated that his last asthmatic attack occurred in about 1968.  The examiner stated that the Veteran had a history of asthma.

In February 1979, the Veteran was treated for pneumonia.

On VA examination in February 1984, the examiner noted that the Veteran had about three episodes of wheezing per month.  There was no exertional dyspnea between episodes of wheezing.

In a June 1994 decision, the RO reconsidered the prior denial of service connection for asthma.  The RO continued the denial of service connection as scientific and medical evidence did not support an association between asthma and herbicide exposure.

The evidence added to the claims file subsequent to the June 1994 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  

The VA treatment records reiterate that the Veteran currently experiences wheezing and asthma.  Therefore, the additional records are cumulative of the evidence previously considered in the June 1994 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has asthma that was aggravated while he was on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the June 1994 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the June 1994 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of asthma that was aggravated beyond the natural progression of the disease by his active duty service, to include as a result of exposure to herbicides, which was the basis for the prior determination.  The Veteran's lay statements are redundant of the evidence previously considered, and the medical reports, while showing asthma, do not relate that asthma to aggravation by the Veteran's active service, to include as a result of exposure to herbicides.

As the information provided in support of the application to reopen the claim for service connection for asthma does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

Glaucoma

The July 1968 service separation examination report shows that the Veteran had normal eyes.  Distant vision was measured as 20/20 for both eyes.  The Veteran indicated on a July 1968 Report of Medical History that he had no history of eye trouble.

On VA examination in January 1973, the examiner noted that the Veteran's eyes were normal.

A September 1978 VA treatment record shows that the Veteran had no eye symptoms.

In February 1984, the Veteran sought treatment at a VA facility for burning and discomfort of his eyeballs.  It was noted that the Veteran had an on-the-job injury a year previously in which he bumped his head.  The present examiner found no acute pathology.

On VA examination in February 1984, the examiner found that the Veteran's vision was normal.

A May 1984 RO rating decision denied service connection for impaired vision.  The RO noted that the service medical records were negative for vision problems.  Service connection was denied as impaired vision was not shown in service.

An October 1998 treatment record shows that the Veteran had a prior medical history of glaucoma.

A June 1999 RO rating decision denied service connection for glaucoma.  The RO noted that the service medical records were negative for treatment of glaucoma.  Post-service treatment records showed that the Veteran had a history of glaucoma, but there was no evidence of a connection between any in-service treatment and a current disability.

The evidence added to the claims file subsequent to the June 1999 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  

The VA treatment records reiterate that the Veteran currently experiences glaucoma.  Therefore, the additional records are cumulative of the evidence previously considered in the June 1999 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has glaucoma incurred during active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the June 1999 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the June 1999 RO rating decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of glaucoma that was incurred in or caused by active duty service which was the basis for the prior determination.  The Veteran's lay statements are redundant of the evidence previously considered, and the medical reports, while showing asthma, do not relate that glaucoma to the Veteran's active service.

As the information provided in support of the application to reopen the claim for service connection for glaucoma does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

Hyperthyroidism

The July 1968 service separation examination report shows that the Veteran had a normal endocrine system.  The Veteran indicated on a July 1968 Report of Medical History that he did not have a history of dizziness or fainting spells.

At a May 1969 VA examination, the examiner stated that the Veteran had a normal thyroid.

A May 1972 VA hospitalization record shows that the Veteran had a one-month history of weight loss, sweating, palpitations, and tremulousness.  Thyroid studies showed a hyperactive thyroid.  The diagnosis was hyperthyroidism.

On VA examination in January 1973, the Veteran reported that he had hyperthyroidism since about April 1972.

A July 1977 RO rating decision denied service connection for hyperthyroidism.  The RO noted that the service medical records did not show that the Veteran received treatment for a thyroid condition during service, and hyperthyroidism was not shown to be disabling to a degree of 10 percent or more within one year of separation of service.  That decision was confirmed in an October 1977 decision.

At a December 1978 hearing, the Veteran stated that he was not treated for a thyroid condition while he was on active duty.  He stated that the first time he was treated for a thyroid condition was in 1972.  He felt that he had a nervous condition which caused the thyroid condition.

In July 1979, the Board denied service connection for a thyroid condition.  The Board noted that the service medical records were negative for any manifestations of a thyroid condition, and a May 1969 VA examination showed that the Veteran's thyroid was normal.  The Veteran's September 1972 hospitalization for hyperthyroidism was reviewed and subsequent treatment records which showed ongoing treatment for hyperthyroidism.  The Board concluded that a thyroid condition was not clinically demonstrated until 1972, and there was no causal relationship between the Veteran's thyroid condition and a service-connected disability.

A July 1983 RO rating decision again denied service connection for hyperthyroidism on the basis that it was not shown in service or to a compensable degree within the one year presumptive period following separation from service.

On VA examination in February 1984, the examiner found no thyroid enlargement.

A June 1994 rating decision reconsidered the prior denial of service connection for hyperthyroidism.  The RO continued the denial of service connection as scientific and medical evidence did not support an association between hyperthyroidism and herbicide exposure.

The evidence added to the claims file subsequent to the June 1999 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  

The VA treatment records reiterate that the Veteran has experienced symptoms of hyperthyroidism and hypothyroidism.  Therefore, the additional records are cumulative of the evidence previously considered in the June 1994 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has hyperthyroidism incurred by active duty, to include as a result of exposure to herbicides.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the June 1994 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the June 1994 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of hyperthyroidism that was incurred in or caused by active duty service, to include exposure to herbicides, which was the basis for the prior determination.  The Veteran's lay statements are redundant of the evidence previously considered, and the medical reports, while showing asthma, do not relate that hyperthyroidism to the Veteran's active service.

As the information provided in support of the application to reopen the claim for service connection for hyperthyroidism does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

Enlarged Prostate

The July 1968 service separation examination report shows that the Veteran had a normal genito-urinary system.  The Veteran indicated on a July 1968 Report of Medical History that he did not have frequent of painful urination.

On VA examination in January 1973, the examiner noted that the Veteran had a normal genito-urinary system.

An August 1986 hospital record shows that the Veteran's prostate was 20 grams and smooth.

A June 1994 rating decision denied service connection for a prostate condition.  The RO explained that the service medical records were negative for complaint of or treatment for a prostate condition, and it was not a condition which was associated with herbicide exposure.

The evidence added to the claims file subsequent to the June 1994 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.  

The VA treatment records reiterate that the Veteran has experienced an enlarged prostate.  Therefore, the additional records are cumulative of the evidence previously considered in the June 1994 RO decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has an enlarged prostate incurred during active duty, to include as a result of exposure to herbicides.  Therefore, those statements merely reiterate contentions that were previously considered by the RO in the June 1994 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the June 1994 RO decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of a disability manifested by an enlarged prostate that was incurred in or caused during active duty service, to include exposure to herbicides, which was the basis for the prior determination.  The Veteran's lay statements are redundant of the evidence previously considered, and the medical reports, while showing asthma, do not relate that a disability manifested by an enlarged prostate to the Veteran's active service.

As the information provided in support of the application to reopen the claim for service connection for an enlarged prostate does not include new and material evidence, the appeal as to that issue remains denied and the claim is not reopened.

GERD

The July 1968 service separation examination report shows that the Veteran had a normal gastrointestinal system.  The Veteran indicated on a July 1968 Report of Medical History that he did not experience stomach, liver, or intestinal trouble.

At a May 1969 VA compensation and pension examination, the Veteran stated that he had no gastrointestinal or abdominal symptoms.

On VA examination in January 1973, the examiner noted that the Veteran had a normal gastrointestinal system.

A May 1984 RO rating decision denied service connection for a stomach condition.  The RO noted that the service medical records were negative for stomach problems.  Service connection was denied as a stomach condition was not shown in service.

A VA treatment record from October 2005 contains the Veteran's complaints of gastrointestinal reflux.

In an August 2008 letter, C.J.I., M.D., recounted the Veteran's self-report of experiencing stomach symptoms while serving in Vietnam.  Dr. I. stated that he had no doubt that there was a direct relationship between the Veteran's Vietnam experiences and the GERD symptoms.  That letter tends to support the claim, as it provides evidence of a possible connection between current GERD symptoms and the Veteran's active service.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the medical statement is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for GERD is reopened. 

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for asthma and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for glaucoma and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for hyperthyroidism and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for an enlarged prostate and the appeal is denied.

As new and material evidence has been received, the application to reopen the claim for service connection for GERD is granted and to that extent only, the appeal is allowed.


REMAND

Concerning the claim for service connection for GERD, in an August 2008 letter, C.J.I., M.D., recounted the Veteran's self-report of experiencing stomach symptoms while serving in Vietnam.  Dr. I. stated that he had no doubt that there was a direct relationship between the Veteran's Vietnam experiences and the GERD symptoms.  Notably, the doctor did not provide a detailed rationale to support the opinion.  

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Under these circumstances, the Veteran should be scheduled for a VA examination for an etiology opinion, supported by detailed rationale, concerning GERD.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of GERD.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and the examiner should consider the lay statements.  A complete rationale should be provided for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to whether any GERD was at least as likely as not (50 percent or greater probability) incurred in service or is the result of any incident in service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that GERD is due to or the result of service-connected disabilities.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that GERD has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities.  The examiner is specifically asked to consider the August 2008 letter from C.J.I., M.D, which states that the Veteran has GERD that is directly related to experiences in Vietnam.  A complete rationale for all opinions should be provided.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


